[Translation] [MHM March 28, 2013] SECURITIES REGISTRATION STATEMENT (for NAV Sale) PUTNAM GLOBAL INCOME TRUST SECURITIES REGISTRATION STATEMENT To: Director of Kanto Local Finance Bureau Filing Date: March 28, 2013 Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Representative of Trust: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business: Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public PUTNAM GLOBAL INCOME TRUST Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 1,273 million U.S. dollars Foreign Investment Fund Securities (approximately ¥116 billion) to be Publicly Offered or Sold: Note: U.S. dollar amount (hereinafter referred to as “dollar” or “$”) is translated into Japanese Yen at the rate of $l.00 ¥91.14,the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2013. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. 4 PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM GLOBAL INCOME TRUST (hereinafter referred to as the “Fund”) 2. NATURE OF FOREIGN Eight classes of shares (Class A shares, INVESTMENT FUND SECU- Class B shares, Class C shares, Class M RITIES CERTIFICATES: shares, Class R shares, Class R5 shares, Class R6 shares and Class Y shares) Registered shares of beneficial interest without par value In Japan, only Class M Shares (hereinafter referred to as the “Shares”) are available for public offering. As to the Shares, there are no credit ratings which have been provided or made available for inspection by any credit-rating firm due to the request from the issuer of the Fund, or which are to be provided or made available for inspection by any credit-rating firm due to the request from the issuer of the Fund. The Shares are an additional offering type. 3. TOTAL AMOUNT OF Up to 1,273 million U.S. dollars ISSUE (OFFERING) PRICE: (approximately ¥116 billion) Note 1: Dollar amount is translated for convenience at the rate of $1.00¥91.14 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2013). The same applies hereinafter unless otherwise indicated. . Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the actual aggregate amount. Also, when necessary, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. 5 4. ISSUE (OFFERING) PRICE: The net asset value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund. Investors can inquire of Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. at the address described in Section 8 below about the issue price. Note: A “Fund Business Day” means a day on which the New York Stock Exchange is open for business. 5. SALES CHARGE: The “public offering price” means the amount calculated by dividing the net asset value by (1-0.0325) and rounding to two decimal places. The sales charge in Japan is 3.15% (3% before consumption tax) of the amount obtained by deduction of the amount equivalent to 3% of the public offering price from such price (hereinafter referred to as the “Sales Price”). The amount (understood to be 0.25% of net asset value), which is over the net asset value, of the Sales Price shall be retained by Putnam Retail Management Limited Partnership (hereinafter referred to as “Putnam Retail Management”), the Principal Underwriter of the Fund. 6. MINIMUM AMOUNT OR The minimum amount for purchase of NUMBER OF SHARES Shares is 300 shares, in integral FOR SUBSCRIPTION: multiples of 100 shares, for the initial subscription and 100 Shares, in integral multiples of 100 Shares, for any subsequent subscription. Provided, however, even in the case of the subsequent subscription, a Shareholder is required to hold 300 Shares or more after the subscription. 7. PERIOD OF SUBSCRIPTION: From: March 29, 2013 (Friday) To: March 31, 2014 (Monday) 6 Provided that the subscription is handled only on a Fund Business Day and a business day when financial instruments companies are open for business in Japan. 7 8. PLACE OF SUBSCRIPTION: Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. (hereinafter referred to as “Mitsubishi UFJ Morgan Stanley” or the “Distributor”) 5-2, Marunouchi 2-chome, Chiyoda-ku, Tokyo Note : The subscription is handled at the head office and the branch offices in Japan of the Distributor. 9. DATE OF PAYMENT: Investors shall pay the issue price and sales charge to Mitsubishi UFJ Morgan Stanley within four business days in Japan from the day when Mitsubishi UFJ Morgan Stanley confirms the execution of the order (the “Trade Day”) (see page [79]). The total issue price for each date of subscription (the “Application Day”) will be transferred by Mitsubishi UFJ Morgan Stanley to the account of Putnam Retail Management within three Fund Business Days (hereinafter referred to as “Payment Date”) from (and including) the Application Day. 10. PLACE OF PAYMENT: Mitsubishi UFJ Morgan Stanley 11. MATTERS REGARDING TRANSFER AGENT: Not Applicable 12. MISCELLANEOUS: (A) DEPOSIT FOR SUBSCRIPTION: None (B) OUTLINE OF UNDERWRITING, ETC.: [1]
